     Case: 1:20-cv-00128-DMB-RP Doc #: 29 Filed: 02/26/21 1 of 1 PageID #: 130




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

BEONICA V. GASKILL-CLAYBORN                                                        PLAINTIFF

V.                                                                    NO. 1:20-CV-128-DMB-RP

MIGHTY OAKS CHILD DEVELOPMENT
CENTER, LLC, et al.                                                            DEFENDANTS


                                             ORDER

       On February 26, 2021, the Court held an evidentiary hearing on Beonica V. Gaskill-

Clayborn’s default judgment damages, during which witnesses testified and evidence was

admitted. Gaskill-Clayborn is directed to file no later than March 11, 2021, a post-hearing brief

which details the type and amount of damages to which she claims entitlement, and includes

authority supporting each request in light of the hearing evidence.

       SO ORDERED, this 26th day of February, 2021.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE
